omant cas n tax_exempt_and_government_entities_division qepartment of the treasury internal_revenue_service washington d c oct 201uu08032 se tep raty u i l xxxxx xxxxx xxxxx legend taxpayer a xxxxx ira x xxxxx financial_institution c xxxxx financial_institution d xxxxx amount n xxxxx amount o xxxxx bank e xxxxx account y xxxxx year xxxxx year xxxxx date xxxxx year xxxxx xxxxx page dear xxxxx 201uu5032 this is in response to your letter received date as supplemented by correspondence dated june and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that she received a distribution totaling amount n from an individual_retirement_annuity ira x maintained by financial_institution d and that she intended to rot over amount n to another ira to be established at bank e taxpayer a asserts that her failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_408 of the code was due to the failure of bank e to carry out her instructions and that as a result of a language barrier affecting taxpayer a's ability to read and comprehend in english taxpayer a failed to notice bank e's error until after the expiration of the 60-day period amount n has not been used for any purpose it is represented that taxpayer a relocated to the united_states as an adult that english is her second language and that she does not read or comprehend as well in english as she does in her own language taxpayer a maintained her ira savings for many years in certificates of deposit without incident and upon attaining age began receiving required minimum distributions it is represented that in year taxpayer a was persuaded by financial personnel to switch all of her ira investments from certificates of deposit to ira x an ira annuity in order to obtain a better rate of return initially taxpayer a received periodic financial statements from financial_institution c after financial_institution d acquired financial_institution c she received statements from financial_institution d taxpayer a represents that although documents from financial_institution c and subsequently financial_institution d show that monthly withdrawals were made from ira x she received one check per year at the end of each calendar_year and such check was distributed to her each year without her making a request it is represented that in year on date taxpayer a received a check from financial_institution d in the mail for amount o which was amount n less required withholding amount n was a distribution of the total surrender_value of ira x on date the same date taxpayer a received the check for amount n she went unaccompanied to bank e when she presented the check for amount n to bank e taxpayer a also presented proceeds from a non-ira certificate of deposit which had matured taxpayer a represents that she told the teller the check was ira money however bank e established account y a non-ira certificate of deposit for the benefit of taxpayer a in which both the distribution from ira x and the proceeds of the matured non-ira certificate of deposit were deposited taxpayer a xxxxx page ‘ se 2u1vu5032 represents that as a result of her difficulty with english she failed to recognize that the correct transaction had not been completed in year while preparing taxpayer a's income_tax return s for year taxpayer a’s son-in-law discovered that taxpayer a had received a total_distribution from ira x in year instead of only the required_minimum_distribution it was at that time more than days after the date taxpayer a had received the check for amount o from financial_institution d that taxpayer a first became aware that the certificate of deposit bank e had established on her behalf on date was a non-ira certificate of deposit based on the facts and representations presented herein you request that the service waive the 60-day rollover requirement with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers xxxxx page 2014v sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has stated that she gave instructions to bank e which if followed would have resulted in the timely rollover of ira x taxpayer a has not submitted documentation that shows that taxpayer a communicated clearly to bank e that amount o was to be treated differently from the non-ira cd proceeds she presented during the same bank visit and that amount o was to be deposited into an ira to the contrary ira x proceeds and non-ira funds were commingled in the same non-ira account rather than two separate_accounts being established accordingly taxpayer a has not shown that the failure to complete a timely rollover of ira x was the result of any error on the part of a financial_institution taxpayer a also has not shown that any of the other factors described in revproc_2003_16 caused her to fail to complete the rollover therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount n from ira x this ruling assumes that ira x satisfies the qualification requirements of sec_408 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent xxxxx page 4v4032 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at xxxxx please address all correspondence to sincerely yours yo - f t thu va cua laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx
